IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN M. FRANKLIN,                    §
                                     §   No. 240, 2014
      Defendant-Below,               §
      Appellant,                     §
                                     §
      v.                             §   Court Below: Superior Court
                                     §   of the State of Delaware,
STATE OF DELAWARE,                   §   in and for Sussex County
                                     §   Cr. ID 0304010407C
      Plaintiff-Below,               §
      Appellee.                      §

                         Submitted: June 26, 2014
                          Decided: July 22, 2014

Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices

                               ORDER

      This 22nd day of July 2014, after careful consideration of appellant

John Franklin’s opening brief and the State’s motion to affirm, we find it

manifest that the judgment below should be affirmed on the basis of the

Superior Court=s well-reasoned opinion dated April 30, 2014. The Superior

Court did not err in concluding that Franklin’s fourth motion for

postconviction relief was procedurally barred and that he had failed to

overcome the procedural hurdles. We also find no abuse of the Superior

Court’s discretion in denying Franklin’s request for the appointment of

counsel.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:
                              /s/ Leo E. Strine, Jr.
                              Chief Justice




                              2